UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA




 HAMIDULLAH,
     Detainee,
     United States Air Force Base at
     Bagram, Afghanistan, and

 WAKEEL KHAN
     as Next Friend to HAMIDULLAH

                 Petitioners,


                v.                                        Civil Action No. 10-758 (JDB)


 BARACK OBAMA
     President of the United States,

 ROBERT M. GATES
     Secretary of Defense,

 COL. JACK L. BRIGGS II
      Commander,

       and

 JOHN AND/OR JANE DOES Nos. 1 - 5,
     Custodians,


                 Respondents.



                                            ORDER

       Petitioner filed a writ of habeas corpus in this Court on May 10, 2010. It does not appear

from the record that the petition has been served on any of the above captioned respondents.

Accordingly, it is hereby

       ORDERED that petitioner shall, by not later than October 28, 2010, file a status report

with the Court either (1) providing proof that respondents have been served with the petition, or
(2) providing the Court with a written explanation as to why service of process has not been

completed.

       SO ORDERED.

                                                            /s/

                                                    JOHN D. BATES

                                                United States District Judge

Date: October 21, 2010